             Case 1:19-cr-00337-JPO Document 43 Filed 02/12/21 Page 1 of 1

  Federal Defenders                                                                       Southern District
                                                          52 Duane Street-10th Floor, New York, N Y 10007
  OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patron                                                                   Southern District o f N e w York

   Executive Direcwr                                                                    Jennifer   L. Brown
                                                                                          Auomey-in-Charge




                                                              February 12, 2021

 ViaECF

 The Honorable J . Paul Oetken
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, N Y 10007

          Re:          United States v. Capser, 19 C R 337 ( J P O )

 Dear Judge Oetken:

        I write with the consent of the Government to respectfully request a
 continued adjournment of Mr. Capser's sentencing, currently adjourned sine die.
 Mr. Capser lives in Billings, MT, and would like to appear in person for his
 sentencing. In light of the ongoing public health crisis, Mr. Capser is requesting
 that the matter be postponed until it is safe to travel to New York.

          Thank you for your consideration of this request.

Granted.                                               Respectfully submitted,
A sentencing control date is hereby set for
April 16, 2021, at 4:30 p.m.
  So ordered: 2/12/2021                                Tamara L. Giwa
                                                       Counsel for Todd Capser
                                                       Federal Defenders of New York
                                                       (917) 890-9729


 Cc:     A U S A David Robles (via ECF)
         A U S A Benjamin Schrier (via ECF)
